Citation Nr: 1819153	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left foot disability to include neuroma.

2.  Entitlement to service connection for left elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014 and November 2017, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in November 2017 to obtain VA medical opinions in these matters.  The record includes documentation that (1) the RO requested on January 30, 2018, a VA examination for the Veteran through a Veterans Health Administration (VHA) examination facility and (2) that the Veteran failed to RSVP for an examination so the examination request was cancelled by VHA on February 9, 2018.  See VA Form 31-2507a (January 2018) and C&P Exam (February 2018).  It is noted that the RSVP scheduling program allows veterans to schedule their own examinations in an effort to ensure attendance at the examination date.  See M21-1, Part IV, Subpart ii, Chapter 3, Section B).

To ensure due process of law, the Board finds that remand is necessary.  In this case, there is no documentary record associated with the claims file showing that the Veteran was either contacted by phone or sent a scheduling letter notifying him to schedule his VA examination through the VHA RSVP program.  See DMA-15003 Revised November 16, 2015(Fact Sheet - VHA RSVP Scheduling) (VHA attempts to reach the veteran by telephone with at least 2 attempts and a scheduling letter must be issued within 2 work days after the attempted telephone contact-the Veteran has 10 calendar days to respond before VHA cancels the examination request).  Because the VHA attempts to reach the Veteran by phone and by letter are not currently documented in the claims file, the Board cannot determine whether the Veteran had sufficient notice and opportunity to schedule the examination date in accordance with the RSVP guidelines.

Additionally, the Board observes that, with regard to the Veteran's left foot claim, the Board had only asked in the prior remand for an addendum to the March 2012 VA medical opinion (an examination was not required-only needed at the discretion of the examiner).  A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file documentation showing that VHA attempted to reach the Veteran by telephone with at least 2 attempts and a scheduling letter was issued to him within 2 work days after the attempted telephone contact and that 10 calendar days without a respond had elapse before VHA cancelled the January 30, 2018 examination request.

If the above documentation cannot be secured and associated with the claims file, then the RO should re-schedule the Veteran for a VA examination of the left elbow as set out below.

Regardless of the RO's ability to obtain the documentation requested in above, an addendum to the March 2012 VA examination report must be obtained concerning left foot disability.


2.  Regardless of whether the above documentation is obtained, the RO should obtain an addendum to the March 2012 VA examination report as to the nature and etiology of the Veteran's currently diagnosed Morton's neuroma.  If the examiner is unavailable, the claims file should be provided to another similarly qualified medical professional.  A new examination is only required if deemed necessary by the medical professional providing the requested opinion.  The claims file must be reviewed and the review noted in the addendum.  If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If any documented history provided by the Veteran is discounted or rejected, please thoroughly explain why.

The addendum must include a medical opinion on the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that Morton's neuroma began during active service; or, is related to service to include the neuroma diagnosed during service; or began within one year after discharge from active service?

(b)  Is it clear and unmistakable (undebatable) that neuroma preexisted the Veteran's service entry?  If so, is it clear and unmistakable (undebatable) that such disability was not aggravated by service?
(i)  "Aggravation" is defined as a permanent worsening beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
(ii)  The addendum should discuss the relationship between the Veteran's foot injury during his youth and whether such injury could cause the neuroma diagnosed during service.

The following information should be considered in formulating an opinion:
* Report of entrance examination dated in November 1972 showing normal clinical evaluation of the feet and the Veteran's denial of foot trouble.
* Service treatment records showings that in March 1974 the Veteran complained of a growth on the plantar surface of the 2nd toe of his left foot, and a history of a cut from glass in the area about 8 years prior; and that he had had no pain until about one week prior to this visit, which was diagnosed as neuroma.

A complete rationale for the medical opinion is required that contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed left elbow condition.  The claims file must be reviewed and the review noted in the report.  The following should be answered:

(a)  Are the Veteran's current or previous symptoms of left elbow pain at least as likely as not (50 percent or greater probability) attributable to a known diagnosis? 

(b)  If yes, then is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability began during active duty service; or, is related to any incident of service, to include the documented complaints in March 1973 of left arm pain and tingling; or began within one year after discharge from active service.

The examiner should comment upon the Veteran's in-service complaints of left arm pain, numbness, and tingling, as well as, his reports that he self-inflicted injuries to his elbow.

A complete rationale for the medical opinion is required that contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

